       Case 3:20-cv-00252-DPM Document 20 Filed 03/11/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DEURSLA LASHAY BARRON                                        PLAINTIFF

v.                     No. 3:20-cv-252-DPM-BD

MARIAH MOORE, Matron, Officer,
Guard, Craighead County Detention Center,
and EMILY JONES, Matron, Officer,
Guard, Craighead County Detention Center                 DEFENDANTS

                                ORDER
     Unopposed recommendation, Doc. 19, adopted. FED. R. CIV. P.
72(b) (1983 addition to advisory committee notes). Moore and Jones's
motion for summary judgment, Doc. 15, is granted. Barron's complaint
will be dismissed without prejudice.
     So Ordered.

                                        D .P. Marshall Jr.
                                        United States District Judge
